John Lawrence Jimenez,
                                                                   M.D., and Brian Phillip Perry,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 1, 2015

                                      No. 04-15-00417-CV

                         Richard Cecil PETERSON and Alma Peterson,
                                          Appellants

                                                v.

                John Lawrence JIMENEZ, M.D., and Brian Phillip Perry, M.D.,
                                      Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-08827
                           Honorable Renee Yanta, Judge Presiding


                                         ORDER
        Appellants’ brief was originally due September 18, 2015, but it was not filed. Appellants
have filed a motion for a forty-five day extension of time to file their brief. We grant the motion
and order appellants to file their brief by November 2, 2015. Appellants are advised that that no
further extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court